WOODLEY, Commissioner.
The conviction is for driving a motor vehicle on a public road while intoxicated; the punishment, 60 days in jail and a fine of $50.
Appellant gave notice of appeal when his motion for new trial was overruled on November 29, 1951. The term of Court at which he was tried adjourned on December 1, 1951.
This court is without jurisdiction of the appeal where appeal bond was resorted to by appellant before the adjournment of the term at which he was convicted. See Koerner v. State, Tex.Cr.App., 218 S.W.2d 1004; Watson v. State, 149 Tex.Cr.App. 9, 190 S.W.2d 830; Jones v. State, Tex.Cr.App., 31 S.W.2d 644; Turner v. State, 153 Tex.Cr.R. 614, 223 S.W.2d 236; Fowler v. State, Tex.Cr.App., 228 S.W.2d 512.
In the absence of a proper recognizance or appeal bond and appellant being at large, we are without jurisdiction to enter any order other than to dismiss the appeal.
The appeal is dismissed. •
Opinion approved by the court.